
	

114 HR 3247 IH: FAIR TOW Act
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3247
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Mr. Fleischmann (for himself and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to exempt covered heavy-duty tow and recovery vehicles from
			 certain weight limitations, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Fair Action for Interstate Recovery Vehicles on Truck Operating Weights Act or the FAIR TOW Act. 2.Vehicle weight limitations—Interstate SystemSection 127 of title 23, United States Code, is amended by adding at the end the following:
			
				(m)Covered heavy-Duty tow and recovery vehicles
 (1)In generalThe vehicle weight limitations set forth in this section do not apply to a covered heavy-duty tow and recovery vehicle.
 (2)Covered heavy-duty tow and recovery vehicle definedIn this subsection, the term covered heavy-duty tow and recovery vehicle means a vehicle that— (A)is transporting a disabled vehicle from the place where the vehicle became disabled to the nearest appropriate repair facility; and
 (B)has a gross vehicle weight that is equal to or exceeds the gross vehicle weight of the disabled vehicle being transported.
						.
		
